DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s amendments and arguments filed 06/28/2022. Claims 1, 5, and 7-8 are currently pending for examination on the merits. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 1 recites the limitation “wherein each of the first inclined portions has a width that is about a half of a sum of the width of the first inclined portions, a width of the second inclined portion and a width of the secondary groove,” in lines 17-19. There is lack of antecedent basis in the specification for this claim language.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Saguchi (US 2005/0076986) (of record) in view of Hinkel (US 4,550,756) (of record). 
Regarding claim 1, Saguchi discloses a pneumatic tire (title) comprising: a tread (11), a block (14) and a main groove (12) formed on the tread (11). While Saguchi does not explicitly disclose a sidewall or a bead, Saguchi does disclose that the pneumatic tire is a radial tire designed to be mounted on an automobile ([0002]). Therefore, since it is known in the art that radial tires comprise a bead and a sidewall, it would have been obvious to one skilled in the art to include a bead and a sidewall in the pneumatic tire disclosed by Saguchi. Saguchi further discloses that the main groove (12) comprises first inclined portions (20) that are linearly inclined toward a bottom (12b) of the groove (12) on a side of the main groove (12) (see Fig. 4) and are alternately installed in a longitudinal direction of the main groove (12) (see Fig. 8; [0050]). Saguchi further discloses that the height (Dc) of the first inclined portions (20) can be equal to the depth (D1) of the main groove ([0047]), suggesting the limitation in claim 1 that the first inclined portions extend from an upper surface of the block. Saguchi further discloses a second inclined portion (see Modified Figure 4 below) formed on an opposite side of the main groove (12) opposite to the side on which the first inclined portions (20) are formed (see Modified Figure 4 below). Saguchi further discloses that each of the first inclined portions (20) has a width (Wb) that is 5 to 50% of a width (W1) of the main groove (12) ([0047]), meaning that the first inclined portions (20) have a width (Wb) that is 5 to 50% of a sum of the width (Wb) of the first inclined portions (20), a width of the second inclined portion, and a width of the bottom (12b) of the main groove (12). However, Saguchi fails to explicitly disclose the specific inclination angle between the second inclined portion and a vertical line on an upper surface of the block (14). 
One of ordinary skill in the art would have found it obvious to use the scale of the drawings as a starting point in their design process, specifically in choosing the inclination angle between the second inclined portion and a vertical line on an upper surface of the block (Saguchi: 14). While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972). Based on Fig. 4 of Saguchi, one of ordinary skill in the art would have found that an angle formed between the second inclined portion and a vertical line on an upper surface of the block (Saguchi: 14) is about 6o, thus suggesting the claimed range of greater than 0o and less than 30o.
Saguchi also fails to disclose, however, a vertical sidewall portion disposed between the first inclined portion (20) and the bottom (12b) of the main groove (12) and a secondary groove formed at the bottom of the second inclined portion and comprising the vertical sidewall portion, wherein the depth of the secondary groove is 2 mm to 4 mm. 

    PNG
    media_image1.png
    461
    596
    media_image1.png
    Greyscale

Modified Figure 4, Saguchi
	It is known in the art for a main groove with two sidewalls with differing inclination angles to comprise a secondary groove portion at the bottom of one of the inclined sidewalls. For example, Hinkel teaches a similar pneumatic tire (10) wherein a main groove (14) comprises a first inclined portion (22) that intersects a vertical sidewall portion (20) disposed between the first inclined portion (22) and a bottom (21) of the main groove (14), a second inclined portion (18), and a secondary groove formed at the bottom of the second inclined portion (18) and comprising the vertical sidewall portion (20) (see Modified Figure 2 below). Hinkel further teaches that this secondary groove provides significant improvement in tread wear (Col. 2, lines 63-66; Col. 3, lines 25-27). 

    PNG
    media_image2.png
    577
    840
    media_image2.png
    Greyscale

Modified Figure 2, Hinkel
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the main groove disclosed by Saguchi to include the vertical sidewall portion and the secondary groove taught by Hinkel because they would have had a reasonable expectation that doing so would lead to an improvement in the tread wear of the tire. 
	Since Hinkel teaches that the first inclined portion (Hinkel: 22) intersects the vertical sidewall portion (Hinkel: 20) and the secondary groove, it would have been obvious to one of ordinary skill in the art to have modified Saguchi such that the vertical sidewall portion (Hinkel: 20) and the secondary groove would be placed where the first inclined portion (Saguchi: 20) in the original Saguchi disclosure intersects the bottom (Saguchi: 12b) of the main groove (Saguchi: 12). Thus, since Saguchi, as set forth above, discloses that the first inclined portions (Saguchi: 20) have a width (Saguchi: Wb) that is 5 to 50% of a sum of the width (Saguchi: Wb) of the first inclined portions (Saguchi: 20), a width of the second inclined portion, and a width of the bottom (Saguchi: 12b) of the main groove (Saguchi: 12), modified Saguchi would disclose that the first inclined portions (Saguchi: 20) have a width (Saguchi: Wb) that is 5 to 50% of a sum of the width (Saguchi: Wb) of the first inclined portions (Saguchi: 20), a width of the second inclined portion, and a width of the secondary groove, suggesting the limitation in claim 1 that each of the first inclined portions has a width that is about a half of a sum of the width of the first inclined portions, a width of the second inclined portion, and a width of the secondary groove. Furthermore, because Hinkel teaches that the secondary groove has a depth (Hinkel: H) that is no greater than about 50% of a total depth (Hinkel: D) of the main groove (Hinkel: 14) (Hinkel: Col. 2, lines 10-12), and because Saguchi discloses that the total depth (Saguchi: D1) of the main groove (Saguchi: 12) is 8 mm (Saguchi: [0048]), it would have been obvious for the secondary groove to have a depth that is no greater than about 4 mm (8 mm * 0.50), overlapping the claimed range of from 2 mm to 4 mm. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. Therefore, modified Saguchi satisfies all of the limitations in claim 1. 
	Regarding claim 5, modified Saguchi discloses all of the limitations as set forth above for claim 1. As set forth above for claim 1, Hinkel teaches that the secondary groove has a depth (Hinkel: H) that is no greater than about 50% of a total depth (Hinkel: D) of the main groove (Hinkel: 14) (Hinkel: Col. 2, lines 10-12), suggesting the claimed range in claim 5 of 50% or less of a total depth of the main groove. Since modified Saguchi includes the teachings from Hinkel regarding the secondary groove, it would have been obvious for modified Saguchi to also include the teachings from Hinkel regarding the depth of the secondary groove. Thus, modified Saguchi satisfies all of the limitations in claim 5.
Regarding claim 7, modified Saguchi discloses all of the limitations as set forth above for claim 1. Modified Saguchi further discloses that each of the first inclined portions (Saguchi: 20) has inclined surfaces formed at both ends thereof in the longitudinal direction (see Modified Figure 8 below). 

    PNG
    media_image3.png
    358
    375
    media_image3.png
    Greyscale

Modified Figure 8, Saguchi
	Regarding claim 8, modified Saguchi discloses all of the limitations as set forth above for claim 7. Modified Saguchi further discloses that adjacent inclined surfaces of adjacent ones of the first inclined portions (Saguchi: 20) form an oblique groove (see Modified Figure 8 above). 
Response to Arguments
Applicant’s amendments to the Claims have overcome each and every 112(b) rejection and most objections previously set forth in the Non-Final Office Action mailed 03/28/2022. However, an objection to the specification for lack of antecedent basis for the claim language remains. 
Applicant's arguments filed 06/28/2022 have been fully considered but they are not persuasive. 
Applicant traverses the specification objection previously set forth regarding the lack of antecedent basis for the limitation “wherein each of the first inclined portions has a width that is about a half of a sum of the width of the first inclined portions, a width of the second inclined portion and a width of the secondary groove,” in lines 17-19 of claim 1 by arguing that Fig. 6 of the drawings provides proper antecedent basis. Examiner notes that while Fig. 6 of the drawings provides sufficient support for the claimed limitation, there is a difference between support for claim amendments in the Original Disclosure (which applicant has in this case) and support for the specific terminology of claim amendments (which applicant does not have in this case). New claims, including claims first presented after the application filing date where no claims were submitted on filing, and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification See MPEP MPEP 608.01(o). Therefore, the specification objection is maintained. Examiner suggests this language be added to the specification to overcome the objection. This would not constitute new matter as the drawings clearly provide support for the language. 
Regarding applicant’s argument that Saguchi fails to disclose a second inclined portion formed on an opposite side of the first inclined portion, examiner respectfully disagrees. For instance, in Fig. 4 of Saguchi, a sidewall surface (12a), which examiner cites as the second inclined portion, is clearly shown to be formed on an opposite side of the first inclined portion (20) (see Fig. 4). Furthermore, while Saguchi does disclose that lug grooves (13) are formed opposite to the first inclined portions (20), the language in claim 1 does not exclude this scenario. Additionally, as shown below in Modified Figure 8, Saguchi clearly shows that both a lug groove (13) and a second inclined portion (12a) are formed on an opposite side of the first inclined portion (20). Thus, the Saguchi reference still satisfies the limitation in claim 1 requiring that “a second inclined portion is formed on an opposite side of the main groove facing the side on which each of the first inclined portions is formed.” 

    PNG
    media_image4.png
    522
    673
    media_image4.png
    Greyscale

Modified Figure 8, Saguchi
Regarding applicant’s arguments against the combination of Saguchi in view Hinkel, examiner respectfully disagrees. Applicant argues that Saguchi fails to teach or suggest a secondary groove and thus, the depth of the secondary groove is not definable. However, examiner does not rely on the Saguchi reference to teach a secondary groove. Instead, examiner submits that it would have been obvious to have modified the Saguchi reference with the secondary groove taught by Hinkel because Hinkel suggests that doing so would lead to an improvement in the tread wear of the tire (Hinkel: Col. 2, lines 63-66; Col. 3, lines 25-27). Regarding applicant’s argument with respect to the depth of the secondary groove, Hinkel clearly suggests that the depth (Hinkel: H) of the secondary groove should be no greater than 50% of a total depth (Hinkel: D) of the main groove (Hinkel: Col. 2, lines 10-12). Therefore, it would have been obvious to one of ordinary skill in the art to have modified Saguchi in such a way that the depth of the secondary groove is no greater than 4 mm because the total depth (Saguchi: D1) of the main groove (Saguchi: 12) disclosed by Saguchi is 8 mm ([0048]; see Figs. 6A and 6B). Applicant argues that adding the secondary groove would alter “Wb” and “Dc” dimensions; however, this is not necessarily true. Examiner submits that because the Saguchi reference gives specific dimensions, one of ordinary skill in the art would have been motivated to at least try out the specific dimensions as a starting point in their design process. 
Finally, regarding applicant’s argument that because the Saguchi reference indicates that the first inclined portion extends from the bottom surface of the groove, one of ordinary skill in the art would not have applied the secondary groove of Hinkel to the first inclined portion, examiner disagrees. "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Additionally, as set forth above, Hinkel teaches that the first inclined portion (Hinkel: 22) intersects the vertical sidewall portion (Hinkel: 20) and the secondary groove (Hinkel: see Fig. 2). Thus, examiner submits that it would have been obvious to one of ordinary skill in the art to have modified Saguchi such that the vertical sidewall portion (Hinkel: 20) and the secondary groove would be placed where the first inclined portion (Saguchi: 20) in the original Saguchi disclosure intersects the bottom (Saguchi: 12b) of the main groove (Saguchi: 12) because both the tire taught by Hinkel and the tire disclosed by Saguchi teach similar first inclined portions. Thus, because the combined teachings of Saguchi in view of Hinkel suggest all of the limitations in claim 1 with sufficient motivation to combine, applicant’s arguments against the combination of Saguchi in view of Hinkel are not persuasive. 
As such, claims 1, 5, and 7-8 stand rejected. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDON C DARBY whose telephone number is (571)272-1225. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.D./Examiner, Art Unit 1749                                                                                                                                                                                                        
/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749